Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
With respect to claims 1, 5-6, 10, 12, 17, 19, and 22, these claims have been amended to change “realm management unit” to “realm management circuitry.”  As now the claims recite sufficient to perform the claimed functions, they are no longer being interpreted under 35 USC 112(f).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1, 23, and 24, the prior art does not teach or suggest, “at least one of: the realm management circuitry is configured to allow the region fuse operation to be performed in response to a region fuse command triggered by a realm other than the owner realm specified in the ownership table for the plurality of contiguous regions; and the realm management circuitry is configured to reject a command specifying an operation to be performed on a single target region of memory of said predetermined size, when the single target region is part of a fused group of regions,” in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193. The examiner can normally be reached Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.